Title: To George Washington from John Parke Custis, 17 February 1778
From: Custis, John Parke
To: Washington, George



Hon’d Sir
Mt Vernon Feby 17th 1778

The bad Weather has detain’d Me at this Place untill this Day. I shall now begin my Journey as the Weather appears more favourable. I did Myself the Pleasure to write you on the 12th inst. and inclosed you our Draught, Law, and every Article of News worth communicateing. I should not have troubled you so soon again, if the Post had carried my Letter, but through some Accident neither Post has rode this Week—I am just informed of an Opportunity to Camp by Capt. Brooks, a Son of Benn Brooks of Malborough, who was shot through the Head at the Battle of Germantown. He is a Lad of good Character, and wishs much to distinguish Himself in the military Line.
I am much disappointed by the Post this Week, as I have never heard from Mamma since She left Baltimore. I hope She arrived long ago at Camp, with out any Accident, and enjoys her Health. I should have wrote to Her, by this Opportunity, but as my time is short and I have nothing meterial to communicate, She will excuse my takeing this Method to inform Her that We continue well, and that her Grand Children continue to improve every day—Nelly joins Me in Love to Her and Self and believe Me Hond Sir yr most affecte

J. P. Custis

